Citation Nr: 0612664	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-07 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether A.C. is entitled to recognition as the veteran's 
dependent spouse for Department of Veterans Affairs (VA) 
benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1967.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 administrative decision 
of the VA Regional Office (RO) in Manila, Philippines which 
determined that the veteran's second spouse, A.C., was not 
entitled to recognition as the veteran's dependent spouse for 
Department of Veterans Affairs (VA) benefit purposes.

This case was previously before the Board in February 2004 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran married W. in February 1971, and the marriage 
was not annulled or dissolved; at the time the veteran 
married his second wife, W had not been absent for seven 
consecutive years, without the veteran having news of her 
being alive, was not generally considered as dead and 
believed to be so by the veteran, and was not presumed dead.


CONCLUSION OF LAW

The criteria for recognition of A.C. as the dependent spouse 
of the veteran have not been met.  38 U.S.C.A. §§ 101, 103, 
5107(b) 1304, 1310, 1311, 1541 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.1, 3.52, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the appellant's claim, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Extensive records have been obtained and associated with the 
claims file and the appellant has indicated that there are no 
more relevant records to be obtained.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  It does not 
appear from the records that there are any additional medical 
records which are unobtained and which could possibly 
substantiate his claims.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.  

The Board is also satisfied that the RO met VA's duty to 
notify the appellant of the evidence necessary to 
substantiate his claim in a February 2004 letter.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the appellant was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. § 
3.159(b)(1) that VA request that a claimant provide any 
evidence in his or his possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued subsequent 
to the appealed rating decision.  Moreover, as indicated 
above, the RO has taken all necessary steps to both notify 
the appellant of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Further, because this decision results in a denial of the 
claim for benefits, any failure to provide notice as to the 
effective date of any award of benefits is harmless error.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the Board finds that no prejudice to the 
appellant will result from an adjudication of his claim in 
this Board decision.  Rather, remanding this case back to the 
RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Decision

The veteran is in receipt of disability compensation 
benefits.  In April 2000, he filed a VA Form 21-686c, 
Declaration of Status of Dependents, seeking a dependency 
allowance for his current wife, hereinafter referred to as 
"A.C.".  He submitted a copy of a Philippine marriage 
certificate showing his marriage to "A.C." in April 2000.  
He also submitted a copy of a January 2000 decision of a 
Philippine court declaring the presumptive death of his first 
wife, hereinafter referred to as "W".  In June 2000, he 
filed a VA Form 21-1775, Statement of Disappearance, 
explaining the circumstances of the disappearance of "W" 
for the last 28 years.  Field examinations were conducted in 
which the veteran explained that "W" had left home without 
his consent and knowledge, that he did not know her 
whereabouts, and that he had exerted every effort to locate 
her.  A subsequent field examination revealed that "W" was 
still alive.  In a statement from "W", it was alleged that 
she did not transfer her residence after the separation, and 
that the veteran went to her after the separation in an 
attempt to persuade her to return to him.  In April 2002, the 
RO determined that the veteran's subsequent marriage to 
"A.C." was null and void and she could not be recognized as 
the veteran's spouse for VA purposes.

The legal existence of a marriage for VA purposes is 
governed by "the law of the place where the parties resided 
at the time of the marriage or the law of the place where 
the parties resided when the rights to benefits accrued." 38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2003); 
see also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  It is 
undisputed that the marriage between the veteran and "A.C." 
and the marriage between the veteran and "W" took place in 
the Philippines.  As such, Philippine law governs 
determinations as to whether those marriages, and any 
terminations thereof, were valid.  See Brillo v. Brown, 7 
Vet. App. 102, 105 (1994).

Article 83 of the Civil Code of the Philippines provides 
that any marriage contracted by a person during the lifetime 
of the first spouse of such person with any other person 
shall be illegal and void from its performance unless "the 
first marriage was annulled or dissolved; or the first 
spouse had been absent for seven consecutive years at the 
time of the second marriage without the spouse present 
having news of the absentee being alive, or if the absentee, 
though he has been absent for less than seven years, is 
generally considered as dead and believed to be so by the 
spouse present at the time of contracting such subsequent 
marriage, or if the absentee is presumed dead.  The marriage 
so contracted shall be valid in any of the three cases until 
declared null and void by a competent court."  Badua v. 
Brown, 5 Vet. App. 472 (1993); Dedicatoria v. Brown, 8 Vet. 
App. 441, 444 (1995).  Under Article 41 of the New Family 
Code of the Philippines, the time for presumption of death 
to arise has been shortened to four years, and the spouse 
present must have a well-founded belief that the absent 
spouse was already dead.  See Republic of the Philippines v. 
Nolasco, 1993 Philippine S. Ct. Lexis 5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 2002) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search 
no evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a) (2005), the existence of a 
marriage may be established by a copy of the public record 
of marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record 
or one authorized to act for such officer bearing the seal 
of such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal 
requisites shall render the marriage void ab initio, except 
as stated in Article 35 (2).

In the April 2002 administrative decision, the RO determined 
that the veteran had knowledge of the whereabouts of "W" at 
the time he obtained from the Philippine court a declaration 
presuming the death of "W".  The RO also noted that at that 
time, the veteran had good reason to believe that "W" was 
alive.  As such, the declaration presuming the death of "W" 
was based on fraud, and the marriage to "A.C." being 
dependent on the declaration, was null and void.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence indicates that 
"A.C." may not be recognized as the spouse of veteran for 
VA purposes.  The facts clearly show that the veteran knew at 
the time he married "A.C." that "W" was still alive.  In 
view of the foregoing discussion, the Board is unable to 
conclude that the appellant and the veteran entered into a 
valid marriage in the Republic of the Philippines.  38 
U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 3.1(j), 3.50, 3.52.  As 
such, his contentions simply do not provide a basis on which 
the claim may be granted.  Accordingly, recognition of 
"A.C." as the veteran's spouse for VA purposes is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Recognition of "A.C." as the dependent spouse of the 
veteran for VA purposes is denied.




____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


